United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-105811 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, ”non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 18-23 Item 4: Controls and Procedures 23 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 270,200 $ 574,000 Accounts receivable-affiliate 613,400 1,003,000 Short-term hedge receivable due from affiliate 482,900 1,071,500 Total current assets 1,366,500 2,648,500 Oil and gas properties, net 25,953,700 27,285,200 Long-term hedge receivable due from affiliate 335,000 666,900 $ 27,655,200 $ 30,600,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 28,500 $ 22,200 Short-term hedge liability due to affiliate 7,300 95,700 Total current liabilities 35,800 117,900 Asset retirement obligation 2,192,300 2,097,900 Long-term hedge liability due to affiliate 86,600 86,100 Partners’ capital: Managing general partner 8,526,300 8,999,800 Limited partners (4,024 units) 16,099,400 17,776,000 Accumulated other comprehensive income 714,800 1,522,900 Total partners' capital 25,340,500 28,298,700 $ 27,655,200 $ 30,600,600 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 771,200 $ 1,550,400 $ 2,552,600 $ 4,795,500 Interest income 200 1,400 800 6,400 Total revenues 771,400 1,551,800 2,553,400 4,801,900 COSTS AND EXPENSES Production 349,300 422,500 1,076,600 1,341,900 Depletion 407,000 618,100 1,331,500 2,201,000 Accretion of asset retirement obligation 31,500 29,600 94,400 88,900 General and administrative 61,300 56,700 171,300 177,800 Total expenses 849,100 1,126,900 2,673,800 3,809,600 Net (loss) earnings $ (77,700 ) $ 424,900 $ (120,400 ) $ 992,300 Allocation of net (loss) earnings : Managing general partner $ 58,100 $ 298,000 $ 236,900 $ 878,600 Limited partners $ (135,800 ) $ 126,900 $ (357,300 ) $ 113,700 Net (loss) earnings per limited partnership unit $ (34 ) $ 31 $ (89 ) $ 28 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 8,999,800 $ 17,776,000 $ 1,522,900 $ 28,298,700 Participation in revenues and expenses: Net production revenues 516,600 959,400 — 1,476,000 Interest income 300 500 — 800 Depletion (187,000 ) (1,144,500 ) — (1,331,500 ) Accretion of asset retirement obligation (33,000 ) (61,400 ) — (94,400 ) General and administrative (60,000 ) (111,300 ) — (171,300 ) Net (loss) earnings 236,900 (357,300 ) — (120,400 ) Other comprehensive loss — — (808,100 ) (808,100 ) Distributions to partners (710,400 ) (1,319,300 ) — (2,029,700 ) Balance at September 30, 2009 $ 8,526,300 $ 16,099,400 $ 714,800 $ 25,340,500 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net (loss) earnings $ (120,400 ) $ 992,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,331,500 2,201,000 Non-cash loss on derivative value 24,500 39,100 Accretion of asset retirement obligation 94,400 88,900 Decrease (increase) in accounts receivable – affiliate 389,600 (108,100 ) Increase in accrued liabilities 6,300 4,900 Net cash provided by operating activities 1,725,900 3,218,100 Cash flows from financing activities: Distributions to partners (2,029,700 ) (3,106,200 ) Net cash used in financing activities (2,029,700 ) (3,106,200 ) Net (decrease) increase in cash and cash equivalents (303,800 ) 111,900 Cash and cash equivalents at beginning of period 574,000 750,100 Cash and cash equivalents at end of period $ 270,200 $ 862,000 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #12-2003 Limited Partnership (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh,
